Citation Nr: 0118127	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-01 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 RO rating decision 
which denied service connection for a back disorder, and 
which denied an increase in a 30 percent rating for service-
connected PTSD.  

The Board observes that, while the September 1999 RO decision 
denied service connection for a back disorder on a de novo 
basis, service connection for such disorder was denied in an 
earlier final RO decision.  Therefore, the Board must address 
whether the veteran has submitted new and material evidence 
to reopen his claim for service connection for a back 
disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in 
April and May 1971 decisions, and the veteran did not perfect 
an appeal.  Evidence submitted since then includes some 
evidence which is not cumulative or redundant, and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  The veteran's service-connected PTSD is manifested by no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to various symptoms.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of service connection for a back disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (a) (2000).  

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a
Claim for Service Connection for a Back Disorder

A.  Factual Background

The veteran served on active duty in the Marine Corps from 
February 1968 to February 1970.  This included service in 
Vietnam during which he engaged in combat (he received the 
Combat Action Ribbon).  His military specialty was battery 
man.  

The veteran's service medical records include a February 1968 
enlistment examination which noted mild scoliosis of the 
spine.  He was seen in June 1969 with complaints of pain in 
the lower right back area as well as pain in the right groin 
area.  He reported he had carried a 208 pound, 8 inch round, 
and had strained his back.  It was noted he had back trouble 
in the past.  As to the back, current examination showed some 
right sacroiliac tenderness.  The diagnoses included mild 
back strain and inguinal strain.  He was sent to the rear for 
a week of light duty.  A subsequent June 1969 entry notes 
that the veteran reported he felt somewhat better and that he 
had no back pain, but he still had some aching in his right 
groin.  The veteran was hospitalized on a hospital ship, USS 
Sanctuary, in June-July 1969; the admission diagnosis was 
infection mononucleosis, and the discharge diagnosis was 
viremia; and there was no mention of a back problem.  The 
January 1970 service separation examination noted that the 
veteran's spine and other musculoskeletal system were normal.  

In February 1970, the veteran claimed service connection for 
conditions including residuals of a back injury.  He related 
he injured his back in Vietnam in June 1969 and was then 
treated at a field station.

In April 1970, the RO denied service connection for a back 
disorder.  It was reasoned that no present residuals of a 
back injury were shown.  The veteran was notified of the 
denial in April 1970.  He submitted a notice of disagreement 
in April 1970.  

An April 1971 statement from D. B. Bannerman, M.D., indicates 
that he treated the veteran for various conditions but had no 
record of treatment for a back condition.  

In May 1971, the RO again denied service connection for a 
back disorder on the basis that no present disorder was 
shown.  The veteran was sent a statement of the case in May 
1971, and he did not thereafter perfect an appeal by filing a 
timely substantive appeal.  Evidence received subsequent to 
the RO's May 1971 decision is summarized below.  

VA employee health records dated from 1991 to 1997 indicate 
that the veteran was treated for disorders including a back 
disorder.  A December 1991 entry notes that the veteran 
reported that he was moving heavy carpeting the previous day 
and his back began to hurt on the lower right side.  He also 
indicated that he had an occasional twinge of pain down the 
right leg.  A December 1991 radiological report, as to the 
veteran's lumbosacral spine, indicated that the vertebral 
bodies had a normal height and alignment.  Minimal 
degenerative changes were also noted posteriorly at the L4-L5 
level and the pedicles and posterior elements were reported 
to be intact.  The veteran continued to receive treatment for 
a back disorder on multiple occasions.  A March 1993 
attending physician report relates a diagnosis of low back 
muscle strain.  May 1993 reports note diagnoses of low back 
strain, low back strain secondary to work, and low back pain.  
An October 1993 treatment entry indicates that the veteran 
claimed that he hurt his back three days earlier while 
shifting a patient in bed.  The impression, at that time, was 
low back pain.  A later October 1993 entry refers to an 
impression of mild low back strain.  

VA treatment records dated from April 1979 to July 1999 refer 
to treatment for multiple disorders.  A December 1998 VA PTSD 
assessment report notes that the veteran reported that he was 
medivaced following a back injury in June 1969 during his 
period of service.  He stated that he returned to duty 
approximately one month later.  The veteran also reported 
that he was involved in an automobile accident in September 
1998 and that neck and back problems began a few days later.  

At a March 2001 hearing before a member of the Board, the 
veteran testified that he fell during service with an 
ammunition round on his shoulder.  He reported that he went 
to sick bay and that he needed assistance with walking at 
that time.  The veteran stated that he was subsequently 
medivaced to a hospital and then to a hospital ship.  He 
noted that he was on the hospital ship for a month, but that 
he was also thought to have mononucleosis and that was part 
of the reason for his hospitalization.  The veteran indicated 
that his back had bothered him on and off since that time.  
He reported that presently he had pain, specifically in his 
lower right back area, probably six days a week.  The veteran 
also complained of stiffness.  He reported that no physicians 
had made a connection between his present back disorder and 
the injury in service.  

B.  Analysis

Prior unappealed RO decisions are final, and may be reopened 
only upon submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for a back disorder in April 
and May 1971.  The veteran did not perfect an appeal, and 
that decision became final.  At the time of the May 1971 
decision, the evidence included the veteran's service medical 
records which indicated mild scoliosis on entrance into 
service in 1968, an episode of back strain in 1969, and a 
normal spine at the 1970 separation examination.  There was 
no post-service medical evidence of a back disorder.  The 
evidence submitted since the 1971 RO decision includes 
testimony from the veteran that back problems persisted after 
service; he says he received post-service treatment in the 
1970s and 1980s but that related records are not available.  
Medical records from the 1990s includes a current diagnosis 
of a low back condition including low back strain.  
Significantly, no post-service diagnosis of a back disorder 
appeared in the evidence available at the time of the 1971 
final RO decision.

The evidence received since the 1971 RO decision includes 
some evidence which is not cumulative or redundant, and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Board finds that 
the evidence is new and material and thus the claim of 
service connection for a back disorder is reopened.  This 
does not mean service connection is granted.  Rather, the 
claim for service connection must be reviewed on a de novo 
basis, following the development set forth in the remand at 
the end of this Board decision.

II.  Increased Evaluation for PTSD

A.  Factual Background

The veteran's service medical records do not refer to a 
psychiatric disorder.  As noted, he had service in Vietnam, 
including combat.

Records indicate post-service psychiatric treatment in the 
1970s.  An April 1979 VA hospital discharge summary notes 
that the veteran was admitted for the fifth time to such 
facility.  The diagnoses were schizophrenia, schizo-affective 
type, with the need to rule out manic depressive illness.  

In October 1998, the veteran filed a claim for service 
connection for PTSD.

The veteran underwent a psychiatric examination for the VA in 
December 1998.  Prior psychiatric history included five 
hospitalizations, from 1974 to 1979, for schizophrenia and 
depression.  The veteran was not currently receiving 
psychiatric treatment.  He was divorced and had one child.  
He gave a history of numerous jobs over the years, and for 
the last 6 years he had worked as a nursing assistant and 
reported good job performance.  He reportedly had a head 
injury in a September 1998 auto accident, in which he was 
unconsious for several minutes; he just recently returned to 
work after recuperating from that injury; and he reported 
increased psychiatric symptoms since the injury.  The veteran 
described symptoms such as melancholy, unhappiness with his 
job, nightmares, and flashbacks.  He reported he had few 
friends, would isolate himself socially, and had frequent 
irritability.  On objective examination, it was noted the 
veteran was neatly groomed and cooperative.  His speech was 
normal in rate and volume and he was coherent without 
perservation.  Associations were logical without flight of 
ideas, paranoia, or delusions, but he was tangential and hard 
to keep on topic.  It was noted that the veteran occasionally 
had difficulty concentrating.  He did not hallucinate and his 
attention span was good.  He was oriented times three, his 
fund of knowledge was broad, his naming and repetition were 
intact, and his long and short-term memory were good.  The 
examiner reported that the veteran's mood was sad and that 
his affect was somewhat blunted and anxious, but controlled.  
There was no suicidal or homicidal ideation and no problems 
with impulse control and maintaining personal hygiene.  The 
examiner noted that the veteran described anxiety which he 
worked hard to control, but that he had no discrete panic 
attacks or obsessive compulsive symptoms.  The diagnoses 
including PTSD, and schizoaffective disorder in remission.  
The examiner assigned a current Global Assessment of 
Functioning (GAF) score of 61.  

In February 1999, the RO granted service connection and a 30 
percent rating for PTSD.

In April 1999, the veteran filed his current claim for an 
increased evaluation for his PTSD.  

Additional VA treatment records from November and December 
1998 were received, showing evaluation for PTSD.  A December 
1998 PTSD assessment report notes the veteran primarily was 
seeking evaluation for compensation purposes.  He presented 
complaints of nightmares, sleep difficulties, intrusive 
thoughts, and hypervigilence.  It was noted that he was 
divorced and had joint custody of his 16 year old son.  The 
veteran had lived with his brother for the past 8 years.  He 
said he spent much of his time alone but also a substantial 
amount of time with friends and his son.  He denied current 
interpersonal difficulties with family members and friends.  
He was presently employed on a full-time basis as a nursing 
assistant, and he reported he had not worked for the previous 
one and a half months due to injuries sustained in a car 
accident. The examiner reported that during the assessment 
the veteran's speech was appropriate in volume and tone, but 
that it was sometimes pressured.  Mood was somewhat anxious 
and affect was appropriate.  The veteran was coherent with no 
evidence of hallucinations, delusions, looseness of 
associations, or ideas of reference.  The examiner noted, 
however, that the veteran's thoughts were not always well-
developed in form and content.  Abstraction abilities 
appeared intact, he demonstrated deficits in attention and 
concentration, and his questions were tangential in nature.  
The veteran's performance on memory tasks was reported to be 
average.  The diagnoses were dysthymia, late onset (primary), 
and PTSD.  The examiner assigned a current GAF score of 65 
with a highest GAF score of 80 over the previous year.  As to 
a summary, the examiner commented that results from clinical 
interviews, psychosocial interviews, and psychometrics 
indicated a diagnosis of PTSD.  The examiner also remarked 
that the veteran met the criteria for dysthymia (chronic, 
mild depression).  The examiner stated that although the 
veteran's symptoms of PTSD were distressing to him and were 
somewhat problematic, his symptoms of low levels of chronic 
depression, or dysthymia, appeared to be more problematic at 
that time.  The examiner noted that the veteran's dysthymia 
had remained constant and had not improved over time.  

A July 2000 statement from N. V. McKenna, M.A., a Vet Center 
readjustment counseling therapist, notes that the veteran had 
been in treatment for psychological difficulties on an 
intermittent basis since 1981, and had a pattern of starting 
but unexpectedly stopping treatment.  The therapist indicated 
that the veteran was seen in February 2000 due to 
complications of his PTSD.  It was said that the veteran 
continued to be unable to develop and maintain social 
relationships and that his conflicts with coworkers and 
supervisors had become serious to the point that he was being 
written up for his behavior.  The therapist noted that in May 
2000 the veteran complained of further intensification of 
work conflicts and increased difficulties with sleep and 
social isolation.  It was reported that in June 2000 the 
veteran was forced to transfer to another job, was 
significantly depressed, and symptoms of intrusion, re-
experiencing, and hyperarousal had become exacerbated.  The 
therapist stated that it was clear that the veteran's PTSD 
had become increasingly disabling and that it seriously 
interfered with his functioning at work and in the social 
environment to such an extent that medications and inpatient 
treatment were likely to be necessary.  

The veteran underwent a psychiatric evaluation for the VA in 
August 2000.  He reported that he suffered from nightmares of 
Vietnam, high anxiety, and panic attacks such as palpitations 
and chest pain.  The veteran indicated that he lived with his 
brother and sister-in-law.  He said he was unable to develop 
good interpersonal relations, that he felt hopeless, and that 
he would usually isolate himself.  He was still working as a 
nursing assistant.  He reported he took Trazodone.  The 
examiner reported that the veteran was alert and that he was 
oriented times three.  There was no major disorder of speech 
and thought process was coherent.  The examiner noted that 
the veteran was appropriate and that his hygiene and 
activities of daily living were good.  There were no 
hallucinations or systematized delusional thinking.  It was 
noted that the veteran denied active suicidal ideations, but 
that he expressed some passive death wishes.  The examiner 
noted that the veteran's mood was somewhat sad, his affect 
was generally appropriate, and his memory was judged average.  
The impression was PTSD and dysthymic disorder.  The examiner 
commented that considering the veteran's ability to work, his 
good hygiene, the fact that he was able to take care of 
himself, his ability to travel and drive himself to the 
appointment, but also considering his isolation, poor 
interpersonal relations, poor socialization, and some degree 
of sadness, his functional ability, GAF score, was judged to 
be 65.  

Statements from the veteran's employer dated in April 2000 
and February 2001 refer to an admonishment and a reprimand 
for multiple episodes of tardiness.  

At the March 2001 hearing before a member of the Board, the 
veteran asserted a higher rating for PTSD was warranted.  He 
related he had many jobs over the years, and had worked as a 
nursing assistant for the past 8 years.  He said he continued 
to periodically see a Vet Center counselor, and he also saw a 
doctor who prescribed Trazodone for sleeping problems.  He 
testified that he would become angry and upset with coworkers 
and supervisors.  He also stated that he was depressed most 
of the time.  The veteran reported that he got along pretty 
well with his son, although his son was afraid of him because 
of his temper.  He also said that he would feel suicidal at 
times.  The veteran said that he suffered from panic attacks 
which would occur two to three times a week.  He also 
testified that he had been reprimanded for tardiness at work 
which he felt was caused by his medication and depression.  

B.  Analysis

The file shows the RO has properly developed the evidence, 
including providing the veteran with a VA examination, and 
there is no further VA duty to assist him with his claim for 
an increase in a 30 percent rating for his service-connected 
PTSD.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 1 114 Stat. 2096 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

A 30 percent evaluation is warranted for post-traumatic 
stress disorder where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The most recent August 2000 psychiatric examination for the 
VA noted that the veteran reported that he suffered from 
nightmares of Vietnam, anxiety, and panic attacks.  He also 
indicated that he was unable to develop interpersonal 
relations and that he felt hopeless and would isolate 
himself.  The examiner noted that there was no major disorder 
of the veteran's speech, that his thought process was 
coherent, and that he was alert and oriented.  There were no 
hallucinations or systemized delusional thinking, and the 
veteran denied active suicidal ideations, although he 
expressed some passive death wishes.  The examiner further 
indicated that the veteran's mood was somewhat sad, his 
affect was generally appropriate, and his memory was average.  
The diagnoses were PTSD and dysthymic disorder, and the 
examiner assigned a GAF score of 65.  The examiner commented 
that the assigned GAF score was in consideration of the 
veteran's ability to work, his good hygiene, the fact that he 
was able to take care of himself, and his ability to travel 
and drive himself to his appointment, but also considering 
his isolation, poor interpersonal relations, poor 
socialization, and some degree of sadness.  According to DSM-
IV, a GAF score of 65 reflects some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  

A July 2000 statement from a Vet Center counselor relates 
that the veteran's PTSD had become increasingly disabling and 
seriously interfered with his functioning at work and in the 
social environment.  The Board observes that the August 2000 
VA psychiatric examination, noted above, was performed 
subsequently to the July 2000 statement from the therapist.  
Additionally, although the therapist referred to serious 
interference with the veteran's occupational and social 
functioning, the examiner at the August 2000 examination 
specifically commented on the veteran's poor interpersonal 
relations and poor socialization, etc., in assigning the GAF 
score of 65.  Further, the Board notes that a December 1998 
VA PTSD assessment report related diagnoses of dysthymia and 
PTSD, and the examiner assigned a GAF score of 65 with a 
highest GAF score of 80 over the previous year.  

The evidence as a whole shows that the veteran's PTSD is 
under fairly good control with outpatient treatment and 
medication.  Despite occasional occupational impairment, the 
veteran remains employed in a responsible nursing assistant 
job he has held for a number of years.  He has given varying 
accounts of having friends and having no friends, and of 
getting along with family members and not getting along with 
them.  In any event, evaluation of a mental disorder may not 
be made solely on the basis of social impairment.  38 C.F.R. 
§ 4.126.  The focus of the rating process is on industrial 
impairment, and while the evidence shows the veteran may have 
some occasional decrease in work efficiency due to PTSD 
symptoms, he generally functions satisfactorily.

The evidence fails to indicate PTSD results in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, as required for a 50 percent disability 
evaluation pursuant to the appropriate schedular criteria 
noted above.  While the veteran may have some of the typical 
symptoms for a 50 percent rating, most of them or absent.  
The veteran has not been shown to suffer such symptomatology 
as flattened affect, circumstantial, circumlocutory or 
stereotyped speech, impairment of short or long term memory, 
impaired judgment, impaired abstract thinking, etc. as found 
in the criteria for a 50 percent evaluation.  His PTSD 
impairment more nearly approximates the criteria for a 30 
percent rating, than a 50 percent rating, and thus the lower 
rating of 30 percent is warranted.  38 C.F.R. § 4.7. 

The weight of the evidence establishes that the veteran's 
PTSD is no more than 30 percent disabling.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The application to reopen the claim for service connection 
for a back disorder is granted.  

An increased evaluation for PTSD is denied.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a back disorder has been reopened 
by new and material evidence, the claim must be reviewed on a 
de novo basis.  

There is a further duty to assist the veteran with this 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  At his Board hearing, the 
veteran indicated that he received treatment for a back 
condition after service in the 1970s and 1980s but no records 
of such treatment were available.  There are some pertinent 
medical records from the 1990s.  The veteran should be given 
the opportunity to submit any other records of post-service 
treatment of a back condition.  Under the circumstances of 
this case, a VA examination is also warranted.  

Accordingly, this issue is REMANDED for the following:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA and non-VA examination and 
treatment for a back condition since 
service.  The RO should then attempt to 
obtain related medical records, not 
already on file, from the identified 
sources.

2.  The RO should then have the veteran 
undergo a VA orthopedic examination to 
determine the nature and etiology of his 
back disorder.  The claims folder should 
be provided to and reviewed by the doctor 
in conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and the findings reported in 
detail.  Based on examination findings, 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
to the etiology and approximate date of 
onset of any current back disorder, 
including whether it is related to 
findings in service.

3. Thereafter, the RO should readjudicate 
the claim for service connection for a 
back disorder.  If the claim is denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L. W. Tobin
	Member, Board of Veterans' Appeals





